Citation Nr: 0204496	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a cardiovascular disability 
acquired as a result of hospitalization and medical treatment 
provided by the Department of Veterans Affairs (VA).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a low back disability acquired as a 
result of hospitalization and medical treatment provided by 
VA.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left leg disability acquired as a 
result of hospitalization and medical treatment provided by 
VA.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
as a result of a March 1996 rating decision of the VA 
regional office (RO) in Philadelphia, Pennsylvania.  

On January 5, 1999, a hearing was held in Washington, D.C., 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  
In June 1999, the Board remanded the veteran's claims for 
additional development.


FINDINGS OF FACT

1.  On October 10, 1991, the veteran underwent a 
transurethral resection of the prostate (TURP) at a VA 
medical facility.

2.  The veteran currently has coronary artery disease, 
degenerative disc disease and spinal stenosis at various 
levels of the lumbar spine, and arthritis of the left knee. 

3.  Neither the veteran's coronary artery disease, 
degenerative disc disease and spinal stenosis at various 
levels of the lumbar spine, nor a left leg disability, 
including arthritis of the left knee, resulted from the TURP 
provided by VA on October 10, 1991.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a cardiovascular disability, claimed as due to VA 
surgical treatment, have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for 
a low back disability claimed as due to VA surgical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1995).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left leg disability claimed as due to VA surgical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
There is no issue as to substantial completeness of the 
veteran's application for compensation benefits under 38 
U.S.C.A. § 1151 for a cardiovascular disability, low back 
disability, and  left leg disability allegedly acquired as a 
result of hospitalization and medical treatment provided by 
VA.  He has been notified as to the criteria for compensation 
under 38 U.S.C.A. § 1151 in the discussions in the March 1996 
rating decision, an April 1996 statement of the case, and 
supplemental statements of the case issued in May 1998 and 
September 2001.  VA also advised the veteran (in letters 
dated in May 1993, May 1995, August 1999, August 2000, 
September 2000, and November 2000) of additional information 
and evidence that was needed to substantiate his claims. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The claims file includes numerous VA outpatient, 
hospitalization, surgical, and examination reports, private 
medical records, and the transcript of the veteran's May 1999 
Board hearing. 

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  Additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In its September 2001 supplemental statement of the case, the 
RO did not specifically reference the VCAA or its 
implementing regulations, and the Board has considered 
whether there is any prejudice to the veteran in its 
consideration of the VCAA and its implementing regulations in 
the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  The requirements of the VCAA 
having been substantially met, there is no possible benefit 
to be derived from sending the case back to the RO for 
explicit consideration in the first instance.  Because the 
implementing regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran, and the Board may proceed 
to consider the appeal.

II.  Claim for compensation under 38 U.S.C.A. § 1151

The veteran essentially claims that during a TURP performed 
at a VA medical facility on October 10, 1991, he was 
improperly administered anesthesia via a needle placed in his 
spine, which ultimately led to the development of his current 
cardiovascular, low back, and left leg disabilities.  He is 
seeking disability compensation under 38 U.S.C.A. § 1151, 
pursuant to which compensation may be paid for additional 
disability that results from, inter alia, VA hospitalization, 
medical, or surgical treatment.  

The veteran filed his claim in May 1993.  Consequently, this 
case is controlled by the ruling in Gardner v. Derwinski, 1 
Vet. App. 584 (1991) aff'd, F. 3d 1456 (Fed. Cir. 1993), 
aff'd sub nom. Brown v. Gardner, 513 U.S. 115 (1994), which 
held that fault or negligence on the part of VA is not a 
requirement of the statutory provision of compensation for 
additional disability resulting from VA hospitalization, 
medical or surgical treatment.  See 38 U.S.C.A. § 1151 (West 
1991).

In 1995, VA promulgated amendments to the regulation 
implementing section 1151 to comport with the Gardner ruling.  
The Board applies those amendments in this decision.  
38 C.F.R. § 3.358 (1995).  The regulation governing the 
veteran's claim provides, in pertinent part, the following:

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of . . . 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 

(1)  The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.
* * *
(ii)  As applied to . . . surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific . . . 
surgical treatment was designed to 
relieve. 
* * *
(c)  Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of . . . surgical treatment, the 
following considerations will govern:
* * *
(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.
        * * *
(3)  Compensation is not payable for 
the necessary consequences of . . . 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . . 
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

38 C.F.R. § 3.358 (1995).  

Although Congress has since amended section 1151 to require 
that additional disability resulting from VA surgery be the 
fault of VA, that amendment post-dates the initiation of the 
veteran's claim.  See P.L. 104-102, § 422(a), Sep. 26, 1996, 
110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West Supp. 
2001)).  Whereas the veteran need not show fault on VA's part 
as an element of his claim, the Board does not look for or 
consider an absence of evidence of fault a defect in his 
claim.

The numerous VA and private records associated with claims 
file reflect that in early October 1991, the veteran was 
admitted to a VA urology service with a history of urinary 
tract infection and bladder outlet obstructive symptoms 
including nocturia, decreased stream, and urgency.  A 
cystoscopy in late September 1991 had revealed tri-lobar 
hypertrophy and bladder trabeculations.  Although a renal 
ultrasound showed normal upper tracts, the veteran had 
decreased flow.  A renal ultrasound showed normal upper 
tracts.  He presented for a TURP. 

On the day prior to the TURP, the veteran was examined by an 
anesthetist, who noted that the veteran understood and 
accepted the surgery plan and the risks of spinal anesthesia.  
The veteran's questions were answered.  

Surgical records reflect that as the TURP began on October 
10, 1991, the veteran had a severe vagal reaction to an 
attempted insertion of spinal anesthesia at L2-4 in the 
sitting position, with a heart rate nadir of about 20 beats 
per minute for one to two minutes, and a blood pressure level 
of 100 systolic, as well as dizziness and mild nausea.  There 
were no reports of chest pain or EKG symptoms.  The veteran 
responded promptly to the introduction of intravenous fluids 
and medication (i.e., his heart rate and blood pressure level 
increased).  Induction of spinal anesthesia was repeated in 
the left lateral position, completely without incident.  

Once the veteran was stabilized, he was placed in lithotomy, 
prepped, and draped.  Cystoscopy was performed and confirmed 
the trilobar hypertrophy.  Next a 28 French Iglesias 
resectoscope was inserted into the bladder transurethrally 
and the bladder was then drained.  A TURP was then carried 
out in successive order, starting with the median lobe.  
After the ureteral orifices and verumontanum were carefully 
identified, the median lobe was taken down and the right lobe 
was taken down starting at 11:00 and resecting down to the 
verumontanum.  The left side was then taken down starting at 
1:00 and resecting down to the verumontanum on that side.  
All resection was taken to the surgical capsule.  All 
bleeding points were cauterized.  The verumontanum was intact 
at the end of the procedure.  Urine was clear and the 
orifices were intact.  The veteran then had a 24 French 3-way 
placed without difficulty, irrigated clear, and went to the 
recovery room in stable condition.  It was noted by the 
anesthesiologist that the veteran was monitored closely 
throughout the surgery and in the recovery room, under the 
direct supervision of  a VA physician.  

In a notation made the day after the surgery, the anesthetist 
wrote that the veteran was reporting some low back soreness 
which was decreasing.  Otherwise, he was without complaints 
or complications relating to anesthesia care.  The veteran's 
urine was bloody for several days, which required continuous 
bladder irrigation and Foley observation.  His catheter was 
taken out and he had some fevers, which eventually resolved.  
He was discharged approximately one week after his surgery.

At a May 1992 VA examination, the veteran complained of pain 
radiating from the left side of his spine down to his left 
leg.  He sought VA outpatient treatment between May and 
August of 1993 for low back pain, which he attributed to the 
spinal anesthetic received in October 1991. 

An August 1993 radiograph of the lumbar spine revealed, in 
pertinent part, mild scoliosis and diffuse degenerative disc 
disease throughout the lumbar spine from L1 through S1 with 
disc space narrowing and anterior and posterior osteophyte 
formation with endplate sclerosis.  There was a vacuum disc 
phenomenon in L1 through L5, most prominent at L4-L5 and L5-
S1 indicating severe disc degeneration.  There was sclerosis 
of the apophyseal joints of the lower lumbar spine.  No 
spondylolysis was seen. 

During a September 1993 VA examination, the veteran 
complained of pain and aching in the low back with radiation 
of the pain about the buttocks, which he said started after 
his October 1991 prostate surgery.  He asserted that he 
injured his left knee in service, jumping from a truck.  He 
also reported that he had experienced a "funny feeling" in 
his chest beginning in the summer of 1992.  He went to VA for 
treatment and was told he had an irregular heart [sic] which 
became normal.  No medication was prescribed.  The veteran 
did not have any chest pain at this examination, but did 
report having exertional dyspnea.  He said he had stopped 
smoking about 20 years before, but he did smoke cigars off 
and on.  He had had high blood pressure for five years and 
went to a VA hypertension clinic.  An ECG taken in August 
1993 had revealed normal sinus rhythm with occasional 
premature ventricular complexes.  Following his VA 
examination, the veteran was diagnosed as having lumbosacral 
strain and radiographic evidence of degenerative arthritis.  
No cardiovascular diagnosis was made.

VA and private medical records associated with the claims 
file reflect that the veteran was treated for coronary 
atherosclerosis in April 1994 following an acute inferior 
myocardial infarction.  The treatment included a 
catheterization.  He reported that he had had episodes of 
anginal chest pain which had occurred mostly on exertion over 
the prior year, and he had had at least one previous 
myocardial infarction.  Following the catheterization, the 
veteran was noted to have coronary artery disease and left 
ventricular segmental dysfunction.  

In an April 1996 written statement, the veteran asserted that 
prior to his October 1991 TURP, he was not properly informed 
that an "unqualified anesthesiologist" would be 
administering a spinal tap for the very first time.  He said 
that when the spinal anesthesia was first administered, he 
felt a burning sensation all the way from his spine down to 
the left knee.  His heart began racing and a cardiologist was 
requested.  The veteran's heart began racing and he nearly 
passed out, in pain and sweating.  When the cardiologist 
arrived on the scene, he apparently told the other attending 
physicians not to touch the veteran for 15 to 20 minutes.  

The veteran asserted that the spinal anesthesia led to 
swelling of his left knee for over four years, as well as 
steady pain radiating from his back, down the left leg, to 
the knee.  At times, the veteran wrote, his knee would still 
give out on him.  He also asserted that he was allergic to a 
substance called Hypaque, which was apparently introduced 
into his system during the operation, and that this substance 
did a lot of damage to the left side of his body.  In a June 
1996 letter, the veteran essentially reasserted that he had 
been administered a spinal tap from an inexperienced VA 
physician in October 1991, and that his disabilities were the 
result.

The claims file includes an April 1998 letter from Steven 
Mandel, M.D., who wrote that he examined the veteran earlier 
that month.  The veteran had told Dr. Mandel that after his 
1991 surgery, he was left with nerve damage in his left leg, 
as well as pain and swelling in the left knee.  He described 
the left knee as "giving out" with walking.  He had 
problems in his low back, but his symptoms primarily involved 
his left thigh and the leg itself.  He reported no tingling 
in his hands or feet, but did complain of discomfort in the 
thigh.  The veteran also recounted his history of cardiac 
difficulties and said that he was taking a number of 
medications for this condition.  Because of the veteran's 
complaints, electrodiagnostic studies were obtained, looking 
for evidence of radiculopathy, neuropathy, plexopathy, or 
peripheral nerve entrapment.  A needle EMG study revealed 
evidence of lumbar radiculopathy, primarily involving L5-S1.  
According to Dr. Mandel, this did not explain the discomfort 
the veteran was experiencing in his left thigh or the 
problems in the knee itself. 

In a May 1998 letter, Dr. Mandel detailed a follow-up 
examination of the veteran conducted earlier that month.  
Following the examination, Dr. Mandel's impression was that 
the veteran probably had an element of spinal stenosis 
contributing to his gait difficulty which had not been 
remedied by any physical therapy. 

The veteran testified before the undersigned in Washington, 
D.C., in January 1999.  He recounted that when he was on the 
operating table for his 1991 TURP, a man on his left side 
said that he was an "engineer" and that this was his first 
day in the operating room.  When the man inserted a needle in 
the veteran's spine, he allegedly hit a nerve in the left 
leg, which felt like a hot rod going through the side of the 
veteran's spine down to the inner part of his knee.  The 
veteran felt dizzy, sweaty and sick for about 20 minutes.  A 
cardiologist was called in and the veteran's heart was 
monitored until he stabilized.  Eventually, another 
individual administered anesthesia and the operation 
continued.  

The veteran initially asserted that a toxin that was in the 
needle used to administer the anesthesia had resulted in his 
April 1994 myocardial infarction, as well as his low back and 
left leg conditions.  He suggested that VA physicians were 
reluctant to provide information which might prove this 
allegation.  He later that nerve damage caused when the 
anesthesia needle was inserted had resulted in his low back 
and left leg disabilities. 

The medical records in the claims file reflect that the 
veteran continued to obtain treatment related to his 
myocardial infarction, for degenerative arthritis of the left 
knee, and for a low back disability through 1999.

In March 2000, Dr. Mandel examined the veteran again, who 
reported ongoing back pain and difficulty walking due to his 
left leg.  An open-sided MRI of the lumbar spine revealed, in 
pertinent part, multilevel degenerative disc disease, 
moderate spinal stenosis at L1-2, severe spinale stenosis at 
L2-3, L3-4, and L4-5, and severe spinal stenosis at L5-S1 
with right paracentral herniated nucleus pulposus with 
inferiorly extruded fragment.  Bone imaging of the body 
revealed arthritis of the upper lumbar spine and knee joints.  

The claims file clearly reflects that at the commencement of 
his October 1991 TURP, the veteran had a severe vagal 
reaction to an attempting insertion of spinal anesthesia, 
causing decreased heart rate and blood pressure, along with 
dizziness and mild nausea.  The medical record also reflects 
that the veteran currently has a cardiovascular disability 
(diagnosed as coronary artery disease and manifested by his 
1994 myocardial infarction), various low back disabilities 
(including degenerative disc disease and spinal stenosis at 
various levels of the lumbar spine), and a left leg 
disability (manifested by arthritis of the left knee).  
However, the claims file lacks a medical opinion which 
relates any of these current disabilities to the 1991 TURP, 
or specifically the administration of spinal anesthesia at 
the start of that procedure. 

Indeed, the only items of evidence in this case supporting 
the veteran's claim are his own assertions that his current 
cardiovascular, low back, and left leg disabilities all stem 
from the TURP procedure.  He actually has suggested two 
theories: (1) that the anesthesia needle inadvertently struck 
a nerve which led all the way down to his left leg, resulting 
in his symptoms, and (2) that the anesthesia itself contained 
a toxin which somehow caused his disabilities years later.  
In any case, his statements are not probative evidence, since 
the United States Court of Appeals for Veterans Claims has 
held that a lay person cannot advance probative evidence of a 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

While a VA examiner has not been specifically asked to opine 
about the veteran's claims, the Board does not find it 
necessary to request such an opinion.  Although VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, it is to refrain from providing such 
assistance (including obtaining a medical opinion) if no 
reasonable possible exists that such assistance would aid in 
substantiating the claim.  That is the case here, as the 
veteran's vague assertions that his current cardiovascular, 
low back, and left leg disabilities are all due to the 1991 
anesthesia procedure are inherently incredible and clearly 
lack merit.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(d)).

In the final analysis, the preponderance of the evidence is 
against the claims for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for cardiovascular 
disease, a low back disorder, and a left leg disability, 
acquired as a result of an October 1991 TURP provided by VA.  
Consequently, the veteran's claims must be denied.


ORDER

Disability compensation under the applicable provisions of 38 
U.S.C.A. § 1151 for cardiovascular disease is denied. 

Disability compensation under the applicable provisions of 38 
U.S.C.A. § 1151 for a low back disability is denied. 

Disability compensation under the applicable provisions of 38 
U.S.C.A. § 1151 for a left leg disability is denied. 



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

